Citation Nr: 0013284	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-06 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for numbness of the 
right toes.

2.  Entitlement to service connection for arthritis and a 
scar of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to August 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision by 
the Buffalo, New York RO.

In a VA Form 9 received by the RO in March 1998, the veteran 
raised the issues of entitlement to service connection for 
residuals of cold weather injuries and a right ankle 
disability.  Since these issues have not been developed for 
appellate review, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's claim that he has numbness of the right 
toes related to military service is accompanied by medical 
evidence to support that allegation.

2. The claim for entitlement to service connection for 
numbness of the right toes is plausible.

3.  The claim for entitlement to service connection for 
arthritis and a scar of the right wrist is not accompanied by 
any medical evidence to support those allegations.

4.  The claim for entitlement to service connection for 
arthritis and a scar of the right wrist is not plausible.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
numbness of the right toes is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim for entitlement to service connection for 
arthritis and a scar of the right wrist is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Toes

Factual Background

The veteran served on active duty from October 1972 to August 
1995.  Available service medical records, including a January 
1994 retirement examination report, contain no complaints or 
findings related to numbness of the right toes.  

In July 1996, the veteran filed a claim for service 
connection for numbness of the right toes.  He stated that he 
was experiencing numbness due to wearing required steel-toed 
shoes for 23 years.

VA treatment records and examination reports dated from 1996 
to 1998 note the veteran's ongoing complaints of numbness in 
his right toes.  In a January 1997 VA treatment report, the 
VA examiner notes the veteran's complaints of numbness and 
lack of feeling in the right foot.  The examiner stated, in 
pertinent part, that the veteran "has sensory impairment in 
the right superficial peroneal and the plantar nerves.  Most 
likely possibility is the entrapment neuropathy.  His work 
involved wearing heavy boots."

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for a disability of the right toes.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or " possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19 (1993).

Service connection may be granted for disability resulting 
from disease on injury incurred or aggravated in service. 38 
U.S.C.A. § 1110.  As explained below, the Board finds that 
the appellant's claim for service connection for numbness of 
the right toes is well grounded.

In this case, there is competent medical evidence that the 
veteran has numbness in the right toes at present, and that 
this numbness is related to his military service.  In view of 
this evidence, it may at least be said that the veteran has 
presented a plausible claim for service connection.  
Accordingly, the Board concludes that the veteran's claim for 
service connection is well grounded.  Caluza, supra.  
However, for the reasons set forth in the remand below, 
additional development is warranted in compliance with VA's 
duty to assist the veteran with this well-grounded claim. 38 
U.S.C.A. § 5107(a) (1999).

Right Wrist

Factual Background

An August 1973 service medical record notes that the veteran 
was seen with complaints of pain after an air conditioner 
fell on his right hand.  X-rays revealed no significant 
abnormalities.  A December 1974 service medical record notes 
that the veteran was accidentally stabbed by his roommate.  A 
one-centimeter laceration was noted over the dorsal surface 
of the right wrist.  Examination revealed good range of 
motion in the right wrist.  A January 1994 retirement 
examination report is negative for complaints or findings 
related to arthritis of the right wrist or a scar.

In May 1995, the veteran submitted an application for 
compensation for disabilities not herein at issue.  He made 
no complaints related to arthritis of the right wrist or a 
scar at that time.

A December 1995 VA examination report notes the veteran's 
history of a stab wound to the left wrist.  Examination 
revealed a scar on the left wrist and a scar on the right 
hand, from the level of the metacarpal phalangeal joint 
across the flexion crease of the proximal interphalangeal 
joint to the mid portion of the middle phalanx.  No findings 
related to arthritis of the right wrist with a scar were 
noted.

In July 1996, the veteran filed a claim for service 
connection for a right wrist disability.  Specifically, he 
claimed service connection for arthritis of the right wrist 
and scars.

VA outpatient treatment records dated from 1996 to 1998 note 
that the veteran was seen on several occasions with various 
complaints.  A July 1996 VA outpatient treatment record notes 
the veteran's complaints of chronic right wrist pain, 
discomfort and weakness.  Provision diagnosis was rule out 
carpal tunnel syndrome.  The veteran was provided with a 
wrist brace and given exercises to do at home.  A September 
1996 VA outpatient treatment record notes the veteran's 
complaints of numbness in his right fingers.  The veteran 
reported that he had sustained a bayonet wound in his right 
wrist.  No findings related to arthritis of the right wrist 
with a scar were noted.

A November 1996 VA examination report notes that the veteran 
reported that he sustained a stab wound to the dorsum of the 
right wrist in 1975.  He stated that the stab wound was 
sutured and treated with a splint for six months; he 
indicated that some concern was expressed at that time about 
nerve damage.  Examination revealed anatomically normal 
fingers, thumb and hand.  The veteran was able to approximate 
his thumb and all his fingers.  There was some mild decrease 
of strength on grip; there was no loss of dexterity.  The 
examiner noted that the examination revealed no 
abnormalities.

April 1998 and September 1998 VA examination reports note no 
findings related to arthritis of the right wrist or a scar.

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for arthritis of the right wrist with a 
scar.

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claim for service connection for a right wrist disability is 
not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993). A well-grounded claim is a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  Murphy, supra.  
To be well grounded, a claim must be accompanied by 
supportive evidence, and such evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359 (1995).  In Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), the United States Court of Appeals for 
Veterans Claims noted that, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability . . . In 
the absence of proof of a present disability there can be no 
valid claim."

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

With the above in mind, the Board notes that the veteran 
contends that he has arthritis and scarring of the right 
wrist that is related to his military service.  However, lay 
assertions of medical diagnosis or causation do not 
constitute competent evidence sufficient to render a claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As previously 
noted, service medical records note that the veteran 
sustained a one-centimeter laceration to the right wrist in 
December 1974.  Examination at that time revealed good range 
of motion in the right wrist.  Upon retirement examination in 
January 1994, no residuals of a right wrist disability (to 
include scars and arthritis) were noted.  Furthermore, the 
veteran has not presented any medical evidence of a current 
diagnosis of arthritis or scarring of the right wrist related 
to service.  Without competent evidence showing that the 
veteran presently experiences disability related to service, 
the claim may not be considered well grounded and therefore 
must be denied.  Brammer, supra.


ORDER

The claim of entitlement to service connection for numbness 
of the right toes is well grounded.  To this extent only, the 
appeal is granted.

Entitlement to service connection for arthritis and a scar of 
the right wrist is denied.


REMAND

Because the claim of entitlement to service connection for 
numbness of the right toes is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that fulfillment of the statutory duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green, supra.  The 
duty to assist requires that VA base disability 
determinations upon the most complete evaluation of the 
claimant's condition that can feasibly be constructed and 
obtaining opinion's regarding whether current disability may 
be related to service.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991) and Moore v. Derwinski, 1 Vet. App. 401 
(1991).  Under the circumstances of this case, further 
development is required to ascertain the nature and etiology 
of the veteran's right toe disability.

The case is consequently REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination by a neurologist.  The claims 
folder and a copy of this Remand must be 
made available to the examiner prior to 
the examination so that the pertinent 
aspects of the veteran's medical history 
may be reviewed.  All indicated special 
tests should be completed.  The 
examiner's report should describe in 
detail the veteran's current neurological 
symptoms in the right foot, as well as 
pertinent clinical and laboratory 
findings and diagnoses of any 
neurological disorder found to be present 
in the right foot.  The examiner should 
be asked specifically to consider whether 
it is at least as likely as not that any 
neurological disorder found to be present 
is related to the footwear worn by the 
veteran during his military service.  The 
opinion should be supported by reference 
to pertinent evidence in the claims file.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
claim continues to be denied, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative should be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 



